Putnam J.
delivered the opinion of the Court. The defendants having pleaded performance generally, the plaintiff, according to the correct rule of pleading, should in his replication set forth a single breach. That would be sufficient, if proved, to enable him to recover in chancery all that in equity he was entitled to have.
But we all think that the replication in the case at bar is too general, in alleging that Parker did not furnish the plaintiff annually with a true copy of any fair register of services in January, April, July and October, from the making of the bond, May 5th, 1824, to the time of commencing this action-, in 1831. It embraces a period of more than twenty-eight quarters of a year, and as the failure to render such copy at the expiration of a quarter would unquestionably be a breach, it assigns as many breaches as there may have been omissions to furnish such copy at the expiration of every quarter of a year during the whole period. It is not, we think, to be considered as one engagement, and one breach, as is contended by the counsel for the plaintiff, but clearly several distinct breaches occurring at- the expiration of the several stipulated periods when the copy of the register should have been rendered. It is not like the case where one obliges himself to render an account of all moneys received. There, it is not the failure to render an account of each sum when received, but all sums taken together, that constitutes the breach. Shum v. Farrington, 1 Bos. & Pul. 643 ; Mints v. Bethil, Cro. Eliz. 749 ; and the principle of Shmn v. Farrington, was adopted in the case cited, Hughes v. Smith, 5 Johns. R. 168. It is to be considered a double plea, if one issue cannot determine all the issuable matter contained in it. Doctr. Plac. 198 ; Com. Dig. Pleader, E 2. If that rule should be applied to the case at bar, it seems to us to be clear, that all the issuable matter in this replication could not have been determined by any single issue that could have been framed. If the replication had stopped at this general negation, we think it would have been bad. And it is not made any better by the affirmative allegation, that “ on the *225contrary, Parker, in the month of April 1828, fraudulently and deceitfully furnished the plaintiff with a certain false and fictitious writing, purporting to be truly abstracted from a fair register by him kept, of all warrants ” &c. It seems to us that this allegation is uncertain and argumentative. If the writing was false, and was like the register, then the register was false ; and yet there is no direct averment that the register was false. It is only by argument (if at all) that we can come to that result. If there had been a direct allegation that Parker did not keep a fair register, that would have been an independent issuable fact, and could not have been pleaded with the other allegation, that he had not furnished a copy of the register quarterly, even if the general allegation extending to the whole period of time were allowable. If all those breaches were consolidated into one breach, then another for not keeping a fair register, could not be added.
The opinion of the Court is, that the replication be adjudged to be bad, and that judgment be rendered for costs for the defendants.